Title: From James Madison to Thomas Jefferson, 18 August 1803
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 18. 1803
I have duly recd yours of the 13. covering the papers from Govr. Mercer. The act of Maryland is I believe in the Office of State, having been sent thither by the Govr. after his return to Annapolis. The object of it in requiring the sanction of the President to the measures of the Ex. of the State, was I believe to prevent an interference with national measures, as well as to be a check in general on the local authority. The letter which I have written to Mr. Pinkney, pursues the course hitherto taken as well as I recollect it, and will not probably be either applied or be applicable to any improper pretension agst. the U. States. If it appear in the same light to you, you will be pleased to seal & forward to Mr. Wagner the letter enclosing it. With respectful attacht Yrs.
James Madison

 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson “Maryland bank stock” and as received 22 Aug.



   
   JM to William Pinkney, 18 Aug. 1803.


